Citation Nr: 0830761	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO. 05-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel






INTRODUCTION

The veteran had active duty from October 1963 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). By way of a June 2005 rating decision, the RO granted 
entitlement to service connection for hypertension. This is 
considered a full grant of the benefit sought and this issue 
is no longer considered to be in appellate status.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's CAD is due to or aggravated by his service in 
the military or any service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for CAD, 
to include as secondary to hypertension, have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In April 2003 and January 2007 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection, increased 
rating, and earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.

All the notice was not timely. In particular, the notice 
regarding how a disability rating and an effective date would 
be assigned in the event that service connection was granted 
was not provided until January 2007. However, the Board finds 
that the veteran was not prejudiced by this timing error 
because the denial of the service connection claim in this 
appeal renders moot any question as to the appropriate 
disability rating and effective date to be assigned. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and a VA examination. Therefore, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide this claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

The veteran contends that his service-connected hypertension 
has caused his CAD. The record reflects that the veteran is 
in receipt of service connection for hypertension to the 
degree that it is aggravated by his service-connected sleep 
apnea.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. See 38 C.F.R. § 3.310(a). Additionally, in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), the Court of 
Appeals for Veterans Claims determined that when aggravation 
of a veteran's non-service connected disability is 
proximately due to or the result of a service connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. 

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to codify the holding in Allen. The amended regulation 
contains a more stringent standard for establishing secondary 
service connection than expressed in Allen in that the 
amended regulation requires that the medical evidence 
establish a pre-aggravation baseline level of severity of the 
non-service connected disability before aggravation will be 
conceded. Prior to these October 2006 amendments, it was 
sufficient to simply show aggravation of a non-service 
connected disability by a service connected disability in 
order to prevail on a claim. There was no requirement to 
establish a baseline level of severity of the non-service 
connected disability prior to conceding aggravation. In the 
present case, the veteran filed his claim prior to the 
October 10, 2006 enactment date of the amendments; therefore, 
the veteran can still avail himself of the less stringent 
guidelines expressed in Allen. In any event, after examining 
the record and the veteran's contentions, the Board finds 
that the veteran has raised no contentions regarding 
aggravation and there is no competent medical evidence 
suggesting aggravation. 

The evidence of record includes two medical opinions 
addressing the etiology of the veteran's CAD. The Court has 
held that the Board must determine how much weight is to be 
attached to each medical opinion of record. See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993). Greater weight may be placed 
on one medical professional's opinion over another, depending 
on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994). In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion. See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).

A September 2005 letter from K.J., M.D., shows that the 
physician had treated the veteran since 1991 and that the 
veteran's diagnoses were CAD, status post myocardial 
infarction in 1991, hypertension, diabetes mellitus, obesity, 
status post acute pericarditis in 1996 and sleep apnea. Dr. 
K.J. noted that the veteran had been on CPAP machine for the 
sleep apnea and that "hypertension can be a consequence" of 
sleep apnea and that "hypertension is as likely as a risk 
factor for development of coronary artery disease."

A September 2005 VA examination report notes that the 
examiner reviewed the veteran's c-file and noted that the 
veteran weighed 210 lbs when he had a myocardial infarction; 
278 lbs when he was diagnosed with obstructive sleep apnea; 
and 298 lbs. at the time of the examination. The examiner 
noted that the veteran was diagnosed with a myocardial 
infarction in 1991 with a concomitant diagnosis of 
dyslipidemia and hypertension. The examiner stated that in 
1991, the veteran underwent catheterization and was found to 
have two vessel coronary disease and that in 2002 he was 
diagnosed with diabetes mellitus. The examiner diagnosed the 
veteran with CAD and stated that it was less likely than not 
due to that component of hypertension aggravated by the 
veteran's service-connected obstructive sleep apnea.

Dr. K.J. explained that although obstructive sleep apnea can 
indirectly result in CAD through increased blood pressure, 
the veteran's CAD predates his diagnosis of obstructive sleep 
apnea by 10 years. Furthermore, Dr. K.J. noted that at the 
time of his 1991 myocardial infarction, he had other 
identifiable risk factors, such as essential hypertension 
unrelated to obstructive sleep apnea and dyslipidemia. Dr. 
K.J. opined that the onset of the veteran's obstructive sleep 
apnea problems were due to his significant weight gain in the 
mid 1990s (from 210 lbs when he had his myocardial infarction 
in 1991 to 278 lbs when diagnosed with obstructive sleep 
apnea). Dr. K.J opined that the veteran's CAD was more likely 
than not associated with the hypertension the veteran had 
prior to his diagnosis of obstructive sleep apnea and that 
aggravation of CAD was more likely than not due to 
nonservice-connected diabetes mellitus and that the component 
of hypertension that results from the veteran's obstructive 
sleep apnea is less likely than not the cause of his CAD.

The Board finds the VA medical opinion to be more probative 
than the private medical opinion for the following reasons. 
Although the private medical opinion was provided by the 
veteran's treating physician, it was expressed in terms too 
speculative and too general to have high probative value. The 
physician did not state that it was as likely as not that the 
veteran's CAD was caused by his hypertension. Instead, the 
physician simply stated that "hypertension can be a 
consequence"of sleep apnea and that "hypertension is as 
likely as a risk factor for development of coronary artery 
disease." 

In this regard, the Board notes that medical evidence which 
merely indicates that the particular disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
in nature to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992). Thus, medical probabilities and possibilities and 
unsupported medical opinions carry negligible probative 
weight. Id.

Additionally, the Board notes that the private physician did 
not provide a rationale for his etiology opinion, nor did the 
letter indicate that the physician had reviewed the veteran's 
c-file, to include his VA treatment records and his service 
medical records.

Conversely, the VA examination report clearly indicates that 
the physician thoroughly reviewed the veteran's entire c-
file. Additionally, the physician expressed his opinion 
regarding the etiology of the veteran's CAD in concrete 
terms, stating that it was less likely than not due to that 
component of the veteran's hypertension that is aggravated by 
his obstructive sleep apnea. Finally, the examiner provided a 
detailed rationale for his medical opinion, noting that the 
veteran had essential hypertension (unrelated to his 
obstructive sleep apnea), dyslipidemia, and CAD long before 
his diagnosis of obstructive sleep apnea and that this made 
it less likely than not that the portion of the veteran's 
hypertension that is aggravated by his service-connected 
obstructive sleep apnea (which is the only portion of his 
hypertension that is service-connected) caused the veteran's 
current CAD.

The preponderance of the evidence is against a finding that 
the veteran's CAD is caused by his service-connected 
hypertension. With respect to a direct service connection 
claim, the Board notes that there is no competent medical 
evidence indicating that the veteran's current CAD is 
directly etiologically related to his active duty service 
period.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for coronary artery disease, to include as 
secondary to service-connected hypertension, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


